WiNBORNE, J.
Tbe question presented on this appeal is : When taken in tbe light most favorable to plaintiffs, is there sufficient evidence to take tbe case to tbe jury on tbe issue raised by tbe plea of estoppel ?
Tbe court below answered in tbe negative. In this we concur.
In equity there may be an estoppel affecting tbe legal title to land, but of tbe constituent elements there must be conduct or words of tbe party against whom tbe estoppel is pleaded, amounting to a representation, or a concealment of material facts, which at tbe time must be known to him, or at least tbe circumstances must be such that tbe knowledge of them is necessarily imputed to him. Boddie v. Bond, 154 N. C., 359, 70 S. E., 824; Self Help Corp. v. Brinkley, 215 N. C., 615, 2 S. E. (2d), 889; 19 Am. Jur., 743, Estoppel, sec. 87.
Further, there is a general principle that “Where a person, by words or conduct, represents or permits it to be represented that another is bis agent, be will be estopped to deny tbe agency as against third persons, who have dealt, on tbe faith of such representation, with tbe person so held out as agent, even if no agency exists in fact.” See Wynn v. Grant, *73166 N. C., 39, 81 S. E., 949, quotation from Story on Agency. Also, Ferguson v. Amusement Co., 171 N. C., 663, 89 S. E., 45.
In the present case there is no evidence to bring the case within either of these principles. The cases of Metzger v. Whitehurst, 147 N. C., 171, 60 S. E., 907; Williams v. R. R., 155 N. C., 260, 71 S. E., 346; and McArthur v. Byrd, 213 N. C., 321, 195 S. E., 777, relied upon by appellant, are distinguishable in factual situations.
The judgment below is
Affirmed.